DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2020 has been entered.
 Allowable Subject Matter
Claims 1, 4-9, 12-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independ a method for determining at least one electrical property of at least one target comprising, amongst other features, generating a numerical model of incident electromagnetic fields of the one or more transmitters, using the numerical model to calculate a first simulated electromagnetic field distribution in the at least one target based on initially estimated or otherwise assigned values of electrical properties of the at least one target, generating simulated electromagnetic field-related quantities from the first simulated electromagnetic field distribution, evaluating whether a difference between the electromagnetic field-related quantities obtained from processing of the measured signals and 
Regarding dependent claims 4-8 and 20, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 9, allowability is based on the same reasons as those of independent claim 1.
Regarding dependent claims 12-15 and 21, allowability is based on their dependencies from independent claim 9.
Regarding independent claim 16, allowability is based on the same reasons as those of independent claim 1.
Regarding dependent claims 19 and 22, allowability is based on their dependencies from independent claim 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858